     Case 2:20-cr-00134-JAM Document 129-1 Filed 04/09/21 Page 1 of 19


1    Malcolm Segal, SBN 075481
2    Emily E. Doringer, SBN 208727
     SEGAL & ASSOCIATES, PC
3    400 Capitol Mall, Suite 2550
     Sacramento, CA 95814
4
     Telephone: (916) 441-0886
5    Facsimile: (916) 475-1231
     msegal@segal-pc.com
6

7    Thomas A. Johnson, SBN 119203
     Law Office of Thomas A. Johnson
8    400 Capitol Mall, Suite 2560
     Sacramento, CA 95814
9
     Telephone: (916) 442-4022
10   taj@tomjohnsonlaw.com

11   Patrick Wong, SBN 241740
12   Patrick Wong, Esq.
     145 El Camino Real
13   Menlo Park, CA 94025-5234
     Telephone: (650) 391-5366
14   patrick@wong.law
15
     Attorneys for Defendant
16   JUAN TANG
17                           UNITED STATES DISTRICT COURT
18                         EASTERN DISTRICT OF CALIFORNIA
19
     UNITED STATES OF AMERICA,                Case No: 2:20-CR-00134 JAM
20
                      Plaintiff,              MEMORANDUM OF POINTS AND
21
                                              AUTHORITIES IN SUPPORT OF
     v.
22                                            DEFENDANT JUAN TANG’S MOTION
                                              TO SUPPRESS EVIDENCE
23   TANG JUAN,
     aka Juan Tang,                           Date:    TBD
24                                            Time:    TBD
                  Defendant.                  Crtrm:   6, 14th Floor
25                                            Judge:   Hon. Judge John A. Mendez
26

27

28

       Memo of Points & Authorities ISO of Defendant Juan Tang’s Suppress Evidence
     Case 2:20-cr-00134-JAM Document 129-1 Filed 04/09/21 Page 2 of 19


1                                             TABLE OF CONTENTS
                                                                                                                  Page(s)
2

3    I.      Introduction ...............................................................................................1
4    II.     Factual Background .................................................................................2
5    III.    Argument ..................................................................................................4
6            A.       The Affidavit Fails to Establish Probable Cause by Relying on
                      Unverified, Open-Source Information .............................................4
7
             B.       The Warrant Authorized an Overbroad General Search and
8                     Seizure of All of Dr. Tang’s Electronic Devices and Media ......... 10
9    IV.     Conclusion ............................................................................................. 15
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                             -i-
            Memo Points & Authorities ISO Defendant Juan Tang’s Motion to Suppress Evidence
     Case 2:20-cr-00134-JAM Document 129-1 Filed 04/09/21 Page 3 of 19


1                                       TABLE OF AUTHORITIES
2    Cases                                                                                        Page(s)
3    Andreson v. Maryland, 427 U.S. 463 (1976) ..................................................... 14
4
     Brinegar v. United States, 338 U.S 160 (1949) ................................................... 4
5
     Coolidge v. New Hampshire, 402 U.S. 443 (1971) ........................................... 10
6

7    Doe v. Broderick, 225 F.3d 440 (4th Cir. 2000) ................................................ 10

8    Franks v. Delaware, 438 U.S. 154 (1978) ........................................................... 8
9
     Illinois v. Gates, 462 U.S. 213 (1983) ......................................................... 2, 4, 9
10
     In re Cunnius, 770 F. Supp. 2d 1138 (W.D. Wash. 2011)................................. 13
11

12   Millender v. County of Los Angeles, 620 F.3d 1016 (9th Cir. 2010) ................. 10

13   Miranda v. Arizona, 384 U.S. 436 (1966) ............................................................ 1
14
     Payton v. New York, 445 U.S. 573 (1980) ........................................................ 10
15
     Segura v. United States, 468 U.S. 796 (1984) .................................................... 4
16

17   United States v. Alvarez, 358 F.3d 1194 (9th Cir. 2004)..................................... 8

18   United States v. Clark, 31 F.3d 831 (9th Cir. 1994) ............................................ 8
19
     United States v. Gifford, 727 F.3d 92 (1st Cir. 2013) .......................................... 9
20
     United States v. Glover, 755 F.3d 811 (7th Cir. 2014) ........................................ 9
21

22   United States v. Kow, 58 F.3d 423 (9th Cir. 1995) ............................................ 13

23   United States v. Leon, 468 U.S. 897 (1984) ................................................... 2, 9
24
     United States v. Luong, 470 F.3d 898 (9th Cir. 2006)......................................... 9
25
     Unites States v. Perkins, 850 F.3d 1109 (9th Cir. 2017) ..................................... 8
26

27   United States v. Spilotro, 800 F.2d 959 (9th Cir. 1986) .................................... 11

28   United States v. Tamura, 694 F.2d 591 (9th Cir. 1982) .................................... 13
                                                      -ii-
           Memo Points & Authorities ISO Defendant Juan Tang’s Motion to Suppress Evidence
     Case 2:20-cr-00134-JAM Document 129-1 Filed 04/09/21 Page 4 of 19


1                                          TABLE OF AUTHORITIES
2    Cases                                                                                                Page(s)
3    United States v. Walser, 275 F.3d 981 (10th Cir. 2001) ................................... 14
4
     United States v. Weaver, 99 F.3d 1372 (6th Cir. 1996) ...................................... 9
5
     United States v. Whitney, 633 F2d 902 (1984) ............................................. 2, 10
6

7    Warden v. Hayden, 387 U.S. 294 (1967) .......................................................... 10

8
     Statutes
9

10   18 U.S.C §1546(a) .............................................................................................5
11

12   Misc.

13   U.S. Constitution, Amendment Four............................................................ 4, 10
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                          -iii-
           Memo Points & Authorities ISO Defendant Juan Tang’s Motion to Suppress Evidence
     Case 2:20-cr-00134-JAM Document 129-1 Filed 04/09/21 Page 5 of 19


1    I.      INTRODUCTION
2            On June 20, 2020, FBI agents executed a search warrant at Dr. Tang’s 800
3    square foot apartment residence in Davis, California. The warrant, obtained
4    earlier that day with telephonic approval, was supported by a single affidavit by an
5    FBI Agent. Prior to the execution of the warrant, two FBI agents, including the
6    affiant, Agent Dilland, gained entrance into the apartment, leaving the other
7    agents in a concealed location and ready to conduct the search. The two agents
8    identified themselves, secured Dr. Tang’s passport, and interrogated her about
9    her background and work in China, her visa application, and her role, if any, in the
10   Chinese military, without advising her of her rights, and after directing her mother
11   and young child to sit on a bare mattress in the corner of the room. 1 The agents
12   did not reveal that they had a search warrant until after they had concluded the
13   interrogation.
14           Then, additional agents dressed in street clothes entered the apartment at
15   around 4:45 pm and began systematically photographing and searching the
16   approximately 800 square feet apartment. Dr. Tang, her mother, and her young
17   daughter were instructed to step outside and stay outside while the search was
18   conducted, during which the agents took approximately 120 photographs.
19           In addition to the passport, which the two agents had already taken “for
20   identification,” the seizure team took Dr. Tang’s laptop, cell phone and external
21   drives. Since it was not described in the warrant, the agents asked Dr. Tang’s
22   mother to consent to the seizure of her cell phone but, since it was the family’s
23   only means of communication, the family demurred and the agents left it.
24           Other than referencing an investigation the FBI was conducting of another
25   scientist from China, the affidavit in support of the warrant presented the
26   1 Dr. Tang has filed a companion motion to suppress statements made during this
27   interrogation as the agents failed to advise her of her constitutional rights as required by
     Miranda v. Arizona, 384 U.S. 436, 467 (1966).
28
                                               -1-
          Memo of Points & Authorities ISO of Defendant Juan Tang’s Suppress Evidence
     Case 2:20-cr-00134-JAM Document 129-1 Filed 04/09/21 Page 6 of 19


1    Magistrate Judge with only unverified, open-source information obtained from the
2    internet and failed to demonstrate why that information was reliable and should be
3    credited. There was no probable cause for the authority granted to search for
4    evidence of visa fraud because the affiant failed to provide reliable facts
5    demonstrating that the offense occurred or that evidence of that offense would be
6    found at Dr. Tang’s residence. Illinois v. Gates, 462 U.S. 213, 238 (1983).
7    Moreover, the affidavit also failed to set forth probable cause to believe that
8    evidence of any crime would be located on Dr. Tang’s electronic devices and
9    media. United States v. Whitney, 633 F2d 902, 907 (1984). And the search and
10   seizure of any and all of Dr. Tang’s electronic devices and media was
11   unreasonably and unconstitutionally overbroad since it was based on surmise and
12   a wholly unrealistic and unwarranted opinion, unrelated to demonstrable reality.
13   These many deficiencies are so apparent that reliance on the warrant was
14   objectively unreasonable. United States v. Leon, 468 U.S. 897, 922-23 (1984).
15   II.      FACTUAL BACKGROUND
16            As stated in companion motions, Dr. Juan Tang is an oncology researcher
17   with a PhD in Cellular Biology. A citizen of the Peoples Republic of China, she
18   applied for and was granted a visa for entrance into the United States to work in a
19   grant program focused on cancer research at the University of California, Davis.
20   Dr. Tang, her husband, her mother, and her young daughter, arrived in the United
21   States in December of 2019. Dr. Tang rented a small, 800 square foot student
22   apartment residence in Davis, where she lived with her mother and daughter and
23   from which she was moving at the time of the search because her work in the
24   oncology study was derailed by the closure of the lab because of the COVID-19
25   pandemic.
26            Based on their inquiries about an entirely different Chinese scientist in the
27   San Francisco FBI office, the Sacramento office opened an investigation into Dr.
28   Tang on June 19, 2020, the day before they sought a search warrant for her
                                                -2-
           Memo of Points & Authorities ISO of Defendant Juan Tang’s Suppress Evidence
     Case 2:20-cr-00134-JAM Document 129-1 Filed 04/09/21 Page 7 of 19


1    apartment and all of her electronic devices. The assigned agent conducted open-
2    source internet research regarding Dr. Tang and her alleged connection with the
3    Chinese military that day, while agents observed the apartment and outside
4    photographs were taken. On June 20, 2020, the Agent applied for a search
5    warrant seeking authorization to search Dr. Tang’s apartment in Davis, California.
6    Declaration of Malcolm Segal (“Segal Decl.”), Exhibit 1. The search warrant was
7    executed the same day, approximately five hours after it was issued via
8    telephone.
9           The affidavit alleges that Dr. Tang made a false statement on her Non-
10   Immigrant Visa application in answering a question as to whether the applicant
11   had “ever served in the military.” The Special Agent affiant relying on similarities
12   to the San Francisco investigation concerning a Chinese researcher and internet
13   research open to and accessed by the public at large (open-source internet
14   materials), averred that there was probable cause to believe that the Defendant
15   was a member of the Chinese military. That conclusion was based on a
16   photograph found online purportedly showing the Defendant in a uniform which
17   he reviewed against open-source internet materials, which he alleged
18   demonstrated that Dr. Tang was a member of a “civilian cadre,” from which in
19   turn, relying only on additional open-source internet materials dating back to
20   2009, he concluded that civilian cadre members are active military personnel in
21   the Chinese People’s Liberation Army (PLA). He did not verify the internet
22   sources, verify the authors, verify the website, or otherwise use the vast
23   resources of the FBI to establish their legitimacy or continued validity and
24   accuracy. In short, the agent did the very thing law enforcement and government
25   agencies advise against by relying on unverified and potentially outdated internet
26   materials and offered up an opinion as to what he might find on electronic
27   devices, if any were found at the premises to be searched, without making any
28   effort to justify that speculation.
                                            -3-
       Memo of Points & Authorities ISO of Defendant Juan Tang’s Suppress Evidence
     Case 2:20-cr-00134-JAM Document 129-1 Filed 04/09/21 Page 8 of 19


1    III.      ARGUMENT
2              The Fourth Amendment to the United States Constitution prohibits
3    unreasonable searches and seizures. Where a Fourth Amendment violation
4    occurs and evidence is derived from an unreasonable search or seizure, the
5    remedy is the exclusion of the evidence from trial. The “exclusionary rule reaches
6    not only primary evidence obtained as a direct result of an illegal search or
7    seizure, but also evidence later discovered and found to be derivative of an
8    illegality or ‘fruit of the poisonous tree.’” Segura v. United States, 468 U.S. 796,
9    804 (1984).
10             Here, the search warrant affidavit fails to establish probable cause by
11   relying on unverified, open-source materials obtained from the internet; fails to
12   establish that such materials are reasonably trustworthy and should be credited;
13   and is overbroad as it relates to the search and seizure of “digital evidence” from
14   Dr. Tang’s residence. As such, all evidence seized pursuant to the June 20, 2020
15   search warrant, as well as all derivative evidence, must be suppressed.
16             A.     The Affidavit Fails to Establish Probable Cause by Relying on
17                    Unverified, Open-Source Information.
18             The determination that a warrant affidavit establishes probable cause is to
19   be made based on the totality of the circumstances, and probable cause exists
20   where the sum of those circumstances reveals a “fair probability” that criminal
21   activity has occurred, and evidence will be found at a particular location. Illinois v.
22   Gates, 462 U.S. 213, 238 (1983). At the very least, “more than bare suspicion” by
23   the agent is necessary to establish probable cause. Brinegar v. United States,
24   338 U.S 160, 175-176 (1949) (“Probable cause exists where the facts and
25   circumstances within [the officers’] knowledge and of which they had reasonably
26   trustworthy information are sufficient in themselves to warrant a man of
27   reasonable caution in the belief that an offense has been or is being committed.”).
28   (Emphasis added.)
                                                 -4-
            Memo of Points & Authorities ISO of Defendant Juan Tang’s Suppress Evidence
     Case 2:20-cr-00134-JAM Document 129-1 Filed 04/09/21 Page 9 of 19


1           Here, the affidavit in support of the warrant application alleges a violation of
2    Title 18, United States Code, 1546(a), Fraud and Misuse of Visas, Permits and
3    Other Documents, which states in pertinent part, “Whoever knowingly forges,
4    counterfeits, alters, or falsely makes any immigrant or nonimmigrant visa, permit,
5    border crossing card, alien registration receipt card, or other document prescribed
6    by statute or regulation for entry into or as evidence of authorized stay or
7    employment in the United States, or utters, uses, attempts to use, possesses,
8    obtains, accepts, or receives any such visa, permit, border crossing card, alien
9    registration receipt card, or other document prescribed by statute or regulation for
10   entry into or as evidence of authorized stay or employment in the United States,
11   knowing it to be forged, counterfeited, altered, or falsely made, or to have been
12   procured by means of any false claim or statement, or to have been otherwise
13   procured by fraud or unlawfully obtained.” Essentially, the affidavit alleges that
14   Dr. Tang lied on her J-1 visa application when she answered “NO” to the question
15   “Have you ever served in the military?”
16          Only approximately three pages of the 15-page affidavit concern the visa
17   fraud allegation itself and much of that is dedicated to the arrest and background
18   of a Chinese researcher who was arrested in the bay area on June 7, 2020 on
19   charges related to visa fraud. According to the affidavit, the FBI conducted further
20   inquiries following that arrest and discovered Dr. Tang had a similar background
21   and visa application. The affiant’s conclusion is apparently based upon those
22   alleged similarities between Dr. Tang and that Chinese researcher 2 and the
23
     2 The Government has persistently tried to tie together several cases in which Chinese
24   researchers have been arrested, suggesting a concerted and organized effort by the
     Chinese government to “infiltrate and exploit academic institutions.” (7/23/2020 U.S.
25   Attorney Press Release, “RESEARCHERS CHARGED WITH VISA FRAUD AFTER
26   LYING ABOUT THEIR WORK FOR CHINA’S PEOPLE’S LIBERATION ARMY”
     https://www.justice.gov/usao-edca/pr/researchers-charged-visa-fraud-after-lying-about-
27   their-work-china-s-people-s-liberation). However, the Government has yet to provide
     any evidence connecting these cases or supporting any allegations of concerted action
28
                                              -5-
         Memo of Points & Authorities ISO of Defendant Juan Tang’s Suppress Evidence
     Case 2:20-cr-00134-JAM Document 129-1 Filed 04/09/21 Page 10 of 19


1    unverified, open-source internet research conducted the day before obtaining the
2    search warrant.
3           The internet is no doubt a powerful tool, providing access to information on
4    nearly every subject imaginable. But it is a flawed tool at best. As the recent
5    surge in online disinformation and “fake news” has clearly demonstrated, simply
6    because information is accessible on the internet does not mean that information
7    should be accepted as fact. 3 Careful evaluation of the information discovered as
8    well as the sources and authors of that information is key to ensuring materials
9    found through open-source internet research are accurate and trustworthy. Even
10   the United States Department of Justice, and the FBI itself – working with its law
11   enforcement and private partners - cautions citizens about the myriad ways in
12   which criminals cleverly use the internet to mislead and victimize innocent
13   Americans. (See Office of Public Affairs April 22, 2020 statement,
14   https://www.justice.gov/opa/pr/department-justice-announces-disruption-
15   hundreds-online-covid-19-related-scams.) That deception and ability to change
16   reality is not limited to criminals, the internet is the source for an enormous
17   amount of information, some helpful but others subject to manipulation and
18   changes by interested parties and those with contrary opinions. Informed adults
19   in modern society approach the internet with much deserved skepticism unless
20   the content is verified. That did not occur in this instance.
21          There are no facts stated here to suggest a fair probability that criminal
22   activity occurred because all the FBI agent did, according to the affidavit, was
23

24   or an organized conspiracy. It has often acknowledged that it has no such evidence and
     that the mention of those cases together is only to draw attention to the issue.
25
     3 For example, misinformation regarding election security was so prolific during the 2020
26
     election season that the Cybersecurity & Infrastructure Security Agency debunked nearly
27   two dozen spurious claims and provided credible resources.
     (https://www.cisa.gov/rumorcontrol).
28
                                              -6-
         Memo of Points & Authorities ISO of Defendant Juan Tang’s Suppress Evidence
     Case 2:20-cr-00134-JAM Document 129-1 Filed 04/09/21 Page 11 of 19


1    conduct a few open-source searches regarding Dr. Tang and the Chinese
2    military. As the subsequent discovery makes clear, the searches informing the
3    agent’s conclusions were conducted on June 19, 2020. Segal Decl., Exhibit 2
4    (FD-1057 summarizing open-source searches.) As a preliminary matter, it is
5    important to note that the affiant, who does not speak or read Chinese, used an
6    online translation tool to review some of the results of his research. The affiant
7    provided no information about the translation tool used or its reliability. (Segal
8    Decl., Exhibit 1 at paragraph 11(a).) This too renders the affiant’s claims and
9    findings suspect, particularly because the FBI has language specialists at hand to
10   assist in such translations.
11         Through these open-source searches, the affiant found and translated an
12   article describing a forum and listing Dr. Tang as an expert invited to the forum.
13   The article apparently listed Dr. Tang’s employment as an associate researcher at
14   the Air Force Military Medical University and included a single picture of Dr. Tang
15   in what the affiant concluded was a military uniform. Relying again on additional
16   open-source materials, which the affiant failed to even identify (“A description of
17   an insignia matching her uniform picture was found online”), the affiant alleges
18   that the insignia on the uniform represents the Civilian Cadres of the Chinese
19   People’s Liberation Army. And then relying on yet another webpage, dating back
20   eleven years to July 14, 2009, the affiant alleges that the Civilian Cadres of the
21   Chinese People’s Liberation Army are active military personnel. (Segal Decl.,
22   Exhibit 1 at paragraphs 11(a)-(b).) From this limited research, the affiant
23   concluded that Dr. Tang was “currently serving in the [People’s Liberation Army
24   Air Force], which contradicts her claim on her visa application of never having
25   served in the military.” (Segal Decl., Exhibit 1 at paragraph 11(c).)
26      The affidavit does not show even the meagerest effort undertaken to verify or
27   corroborate the identity and credentials of the authors of the materials on which
28   he relied, the legitimacy of the websites he accessed, or determine if the FBI itself
                                            -7-
       Memo of Points & Authorities ISO of Defendant Juan Tang’s Suppress Evidence
     Case 2:20-cr-00134-JAM Document 129-1 Filed 04/09/21 Page 12 of 19


1    had previously used or credited their content. Moreover, he presented objectively
2    stale information about the core information which he asserted supported his
3    claim that civilians serving in a cadre in 2009 were active members of the military
4    and that the same situation prevailed in 2020, eleven years later. He failed to
5    provide the Magistrate Judge with any reason why the internet open-source
6    information he accessed, but did not attempt to verify, should be credited. 4
7           The situation is analogous to an affidavit relying on an informant or an
8    unverified, anonymous tip. “In determining probable cause, the magistrate should
9    consider an informant's veracity, reliability and basis of knowledge to resolve the
10   ‘common-sense, practical question whether there is probable cause to believe
11   that contraband or evidence is located in a particular place.’ The totality of the
12   circumstances approach ‘permits a balanced assessment of the relative weights
13   of all the various indicia of reliability (and unreliability)’ surrounding informants'
14   tips.” United States v. Alvarez, 358 F.3d 1194, 1203 (9th Cir. 2004) (citations
15   omitted). Where the affidavit does not provide any information about an
16   informant’s reliability and/or where the law enforcement officer does not attempt
17   any meaningful corroboration of the informant’s information, the affidavit did not
18   support the issuance of a search warrant. See United States v. Clark, 31 F.3d
19   831 (9th Cir. 1994) (allegations of an unknown informant that the defendant was
20   associated with a known marijuana cultivator was insufficient to establish
21

22
     4 These failures cannot be cured, if they have been, by any later efforts such as by
     contacting the authors, determining whether these materials had been relied upon by
23   official government sources, whether the information was consistent with official
     government sources, or vetting the authors. Nor can the government argue that it had
24   the missing information but chose not to produce it because the failure to include such
     information in the affidavit would constitute an omission of material fact and necessitate
25   a Franks hearing. Deliberate or reckless omissions can constitute false statements for
26   the purposes of a Franks inquiry. See Franks v. Delaware, 438 U.S. 154 (1978); United
     States v. Perkins, 850 F.3d 1109, 1119 (9th Cir. 2017) (concluding that officer omitted
27   material information when proffering his conclusion about an image based on an
     incomplete and misleading description of the image).
28
                                              -8-
         Memo of Points & Authorities ISO of Defendant Juan Tang’s Suppress Evidence
     Case 2:20-cr-00134-JAM Document 129-1 Filed 04/09/21 Page 13 of 19


1    probable cause); United States v. Weaver, 99 F.3d 1372 (6th Cir. 1996)
2    (information provided did not support the issuance of a search warrant where the
3    government did not corroborate the informant’s statement in any way and did not
4    provided any information about the informant’s reliability beyond boilerplate
5    language about being reliable in the past); United States v. Glover, 755 F.3d 811
6    (7th Cir. 2014) (the failure of the search warrant application to reveal any
7    information about the informant rendered it devoid of probable cause); United
8    States v. Gifford, 727 F.3d 92 (1st Cir. 2013) (affirming decision to grant the
9    motion to suppress upheld where the officer provided no information supporting
10   the flat claim that the informant was reliable and no information about the
11   informant’s basis of knowledge). An unverified, anonymous tip is insufficient to
12   create a reasonable belief that probable cause existed. See United States v.
13   Luong, 470 F.3d 898, 903 (9th Cir. 2006).
14         Likewise, unverified materials discovered through open-source research,
15   apparently conducted in a single day, and translated using an unidentified and
16   unverified translation tool in a setting where the meaning of answers to questions
17   on a government visa form are at issue, are insufficient to create a reasonable
18   belief that probable cause existed. The affiant failed to demonstrate that the
19   online materials he discovered were reasonably trustworthy or give any reason for
20   crediting the sources he relied on. Without any indicia of the veracity and
21   reliability of the sources the affiant reviewed, his bare allegation that Dr. Tang has
22   a current connection with the Chinese military and therefore lied on her visa
23   application is nothing better than mere suspicion. As such, there was no
24   substantial basis for the probable cause finding, and the affidavit is so devoid of
25   facts in support of probable cause that reliance on the warrant is objectively
26   unreasonable. Gates, 462 U.S. at 238-39; Leon, 468 U.S. at 922-23. For that
27   reason, any evidence seized during the June 20, 2020 search and any derivative
28   evidence should be excluded.
                                            -9-
       Memo of Points & Authorities ISO of Defendant Juan Tang’s Suppress Evidence
     Case 2:20-cr-00134-JAM Document 129-1 Filed 04/09/21 Page 14 of 19


1          B.     The Warrant Authorized an Overbroad General Search and
2                 Seizure of All of Dr. Tang’s Electronic Devices and Media.
3          By permitting the seizure of every conceivable type of electronic media, the
4    June 20, 2020 search warrant was unconstitutionally overbroad and the modern
5    equivalent of a general warrant. “It is familiar history that indiscriminate searches
6    and seizures conducted under the authority of general warrants were the
7    immediate evils that motivated the framing and adoption of the Fourth
8    Amendment.” Payton v. New York, 445 U.S. 573, 583 (1980); see also Coolidge
9    v. New Hampshire, 402 U.S. 443, 467 (1971) (the “specific evil…abhorred by the
10   colonists…is not that of intrusion per se, but of a general, exploratory rummaging
11   in a person’s belongings”). To prevent the abuse of such indiscriminate
12   rummaging, the Fourth Amendment requires each warrant “particularly describ[e]
13   the place to be searched, and the persons or things to be seized.” U.S.
14   Constitution, Amendment Four.
15         A search warrant application must establish probable cause for the areas
16   and things to be searched and the items to be seized and must provide a
17   particularized showing in that regard. Thus, “the scope of the warrant to search is
18   dependent upon the scope of the showing of probable cause. The command to
19   search can never include more than is covered by the showing of probable cause
20   to search.” United States v. Whitney, 633 F.2d 902, 907 (9th Cir. 1980). An
21   affidavit in support of a search warrant “must make it apparent, therefore, that
22   there is some nexus between the items to be seized and the criminal activity
23   being investigated.” Doe v. Broderick, 225 F.3d 440, 451 (4th Cir. 2000), citing
24   Warden v. Hayden, 387 U.S. 294, 307 (1967).
25         Where the warrant is facially overbroad, the officer cannot reasonably rely
26   on its validity. Millender v. County of Los Angeles, 620 F.3d 1016, 1024-28 (9th
27   Cir. 2010), rev’d on other grounds, 132 S. Ct. 1235 (2012). The Ninth Circuit set
28   out the following factors to determine if a warrant is sufficiently specific and
                                           -10-
       Memo of Points & Authorities ISO of Defendant Juan Tang’s Suppress Evidence
     Case 2:20-cr-00134-JAM Document 129-1 Filed 04/09/21 Page 15 of 19


1    precise: “(1) whether probable cause exists to seize all items of a particular type
2    described in the warrant; (2) whether the warrant sets out objective standards by
3    which executing officers can differentiate items subject to seizure from those
4    which are not; and (3) whether the government was able to describe the items
5    more particularly in light of the information available to it at the time the warrant
6    was issued.” United States v. Spilotro, 800 F.2d 959, 963 (9th Cir. 1986)
7    (citations omitted).
8          Here, the warrant’s authorization and subsequent seizure of electronically
9    stored data from Dr. Tang’s home were not supported by probable cause and
10   were consequently overbroad. The affidavit’s conclusion that evidence would be
11   found on computers and related storage devices kept at Dr. Tang’s home was,
12   like the probable cause for the warrant, based on speculation. There are no facts
13   alleged in the supporting affidavit to establish a probability that Dr. Tang
14   maintained any relevant records or documents on her home computers or related
15   external storage media, including external hard drives and thumb drives. In fact,
16   there are no facts alleged to establish that any relevant documents even existed.
17         Instead, the affiant generalizes that “immigration and employment records,
18   including visa records, travel records, employment history, bank records, records
19   of financial transactions, contracts for payment, employment, and financial
20   agreements, checks and balance sheets, and accounting records are commonly
21   stored at a subject’s home in documentary and/or electronic form, including on
22   computers and other electronic devices such as tablets or smart phones.” (Segal
23   Decl., Exhibit 1 at paragraph 23.) Dr. Tang was a granted a visa for entrance into
24   the United States to work in a grant program focused on cancer research at the
25   University of California, Davis. By design, this was a temporary position and
26   without any facts to indicate otherwise, it was only speculative to assume that Dr.
27   Tang would have brought extensive categories of personal records with her when
28   she would eventually return to her home in China. Without facts to form the basis
                                           -11-
       Memo of Points & Authorities ISO of Defendant Juan Tang’s Suppress Evidence
     Case 2:20-cr-00134-JAM Document 129-1 Filed 04/09/21 Page 16 of 19


1    for probable cause to believe her personal computers and devices were involved
2    in any manner, the affidavit’s conclusory language utterly fails to justify the
3    comparatively substantial intrusion of privacy inherent in the seizure and search
4    of all of her personal computers and electronic storage media.
5          More fundamentally, the search warrant authorization and seizure of “digital
6    evidence” was patently overbroad. While the warrant here specified categories of
7    records for documentary evidence to be seized, including “visa and immigration
8    records, identification documents, travel records, documents related to military
9    service, bank records, records of financial transactions, contracts for payment,
10   employment, and financial agreements, checks and balance sheets, and
11   accounting records,” descriptions for digital evidence were incredibly broad and
12   failed to protect unrelated and private information. For example, the search
13   warrant identified:
14                All computer equipment or digital devices that are
15                capable of being used to commit or further the crimes
                  referenced above, or to create, access, or store
16                evidence, contraband, fruits, or instrumentalities of such
                  crimes, including central processing units; laptop or
17
                  notebook computers; personal digital assistants;
18                wireless communication devices including paging
                  devices and cellular telephones; peripheral input/output
19                devices such as keyboards, printers, scanners, plotters,
20                monitors, and drives intended for removable media;
                  related communication devices such as modems,
21                routers, cables, and connections; storage media; and
                  security devices
22
     (Segal Decl., Exhibit 1 at paragraph (b)(i).)
23
           Other patently overbroad categories include all digital evidence of “the
24
     times the computer was used,” and all “records of or information about the
25
     COMPUTER’s Internet activity, including firewall logs, caches, browser history
26
     and cookies, bookmarked or favorite web pages, search terms that the user
27
     entered into any Internet search engine, and records of user-typed web
28
                                           -12-
       Memo of Points & Authorities ISO of Defendant Juan Tang’s Suppress Evidence
     Case 2:20-cr-00134-JAM Document 129-1 Filed 04/09/21 Page 17 of 19


1    addresses.” (Segal Decl., Exhibit 1 at paragraph (b)(viii) and (xii).) The sixteen
2    enumerated subcategories encompass all electronic devices, external storage
3    material, files of any type, peripheral devices, programs, related documentation,
4    network equipment, and forensic data on all electronic devices and media in Dr.
5    Tang’s apartment. Moreover, while the warrant recognized that Dr. Tang did not
6    live in the residence alone and that some of the electronic devices “may be
7    predominately used, and perhaps owned by persons who are not suspected of a
8    crime,” the warrant still sought to seize any of those computers or storage media
9    if it was “possible” they contained the materials described in the warrant. (Segal
10   Decl., Exhibit 1 at paragraph 29.) 5 That the electronic devices and media “are
11   capable of being used to commit or further the crimes referenced above, or to
12   create, access, or store evidence, contraband, fruits, or instrumentalities of such
13   crimes” fails to connect the electronic devices and related digital evidence to the
14   alleged violation with sufficient particularity.
15          Such a blanket removal and search of computers, phones, and storage
16   media for later examination, without probable cause, is “the kind of investigatory
17   dragnet that the fourth amendment was designed to prevent.” United States v.
18   Tamura, 694 F.2d 591, 595 (9th Cir. 1982); see also United States v. Kow, 58
19   F.3d 423, 427 (9th Cir. 1995); In re Cunnius, 770 F. Supp. 2d 1138, 1143 (W.D.
20   Wash. 2011) (finding overbroad the government’s request to seize all of
21   defendant’s digital devices without limitation). The dangers of unauthorized and
22   unreasonable intrusions on privacy are amplified in situations involving the search
23   and seizure of computers. “Because computers can hold so much information
24   touching on many different areas of a person’s life, there is a greater potential for
25   5 Even the agents themselves knew that the language used was overbroad and that they
26   could not rely on that assertion because they tried to have Dr. Tang’s mother sign a
     consent to search and seize her telephone and abandoned the effort, leaving the phone
27   behind, when she and Dr. Tang said that the phone was needed to manage
     transportation to the airport.
28
                                             -13-
         Memo of Points & Authorities ISO of Defendant Juan Tang’s Suppress Evidence
     Case 2:20-cr-00134-JAM Document 129-1 Filed 04/09/21 Page 18 of 19


1    the intermingling of documents and a consequent invasion of privacy when police
2    execute a search for evidence on a computer.” United States v. Walser, 275 F.3d
3    981, 986 (10th Cir. 2001). “Officers must be clear as to what it is they are seeking
4    on the computer and conduct the search in a way that avoids searching files of
5    types not identified in the warrant.” Id. The particularity requirement serves an
6    essential purpose, as it “makes general searches…impossible and prevents the
7    seizure of one thing under a warrant describing another. As to what is to be
8    taken, nothing is left to the discretion of the officer executing the warrant.”
9    Andreson v. Maryland, 427 U.S. 463, 480 (1976). Adherence to the particularity
10   requirement prevents officers from engaging in the “exploratory rummaging in a
11   person’s belongings.” Id.
12         Here, the warrant affidavit contains no facts in support of the conclusion
13   that many of these categories could have any evidentiary value and provides no
14   basis for the wholesale search and seizure of all of Dr. Tang’s electronic devices
15   and media, as well as related forensic data. Rather than applying the specific
16   factual circumstances of Dr. Tang’s case, the affidavit includes boilerplate,
17   general descriptions of the difficulty of computer searches and the complexities of
18   accessing and reviewing forensic evidence contained on electronic devices.
19   (Segal Decl., Exhibit 1 at paragraphs 25-29.) Moreover, the warrant contains no
20   search protocol or parameters to ensure that the search only uncovers
21   information for which it alleges probable cause. The government failed to
22   establish reasonable protocols or safeguards to segregate relevant from irrelevant
23   information and mitigate the unreasonable intrusion.
24         The June 20, 2020 warrant, which authorized the seizure of every
25   conceivable kind of electronic media, was patently overbroad. As such, any
26   evidence derived from the seizure and search of Dr. Tang’s electronic devices
27   and media must be suppressed.
28   ///
                                           -14-
       Memo of Points & Authorities ISO of Defendant Juan Tang’s Suppress Evidence
     Case 2:20-cr-00134-JAM Document 129-1 Filed 04/09/21 Page 19 of 19


1    IV.   CONCLUSION
2          All items seized pursuant to the June 20, 2020 warrant to search Dr. Tang’s
3    apartment must be excluded for lack of probable cause. Moreover, the warrant
4    affidavit contains no facts establishing probable cause to believe documents or
5    information relating to alleged criminal conduct would be found on computers, cell
6    phones, and external storage media in Dr. Tang’s student apartment and the
7    warrant’s authorization to search and seize essentially all of Dr. Tang’s electronic
8    devices and media is unreasonably and unconstitutionally overbroad. All
9    evidence obtained from Dr. Tang’s laptop, cell phone, external hard drives, and
10   flash drives, as well as any derivative evidence later discovered, must be
11   excluded.
12   Dated: April 9, 2021                  SEGAL & ASSOCIATES, PC
13

14
                                           By:    /s/ Malcolm Segal______________
15
                                                  MALCOLM SEGAL
16                                                Counsel for Defendant
17                                         LAW OFFICE of THOMAS A. JOHNSON
18

19                                         By:   /s/ Thomas A. Johnson__________
                                                  THOMAS A. JOHNSON
20                                                Counsel for Defendant
21

22

23

24

25

26

27

28
                                           -15-
       Memo of Points & Authorities ISO of Defendant Juan Tang’s Suppress Evidence
